DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              R.L.T., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-3538

                              [July 25, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Curtis Lee Disque, Judge; L.T. Case No. 43-2016-CJ-
000108.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and NUTT, JAMES, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.